;.




              O&FlCE ,OF THE Al-l-ORNEY GENERAL    OF TEXAS
                                   AUSTIN




      Dwr   air:

                           :   '.




                                                  the adminlatr6tioa
                                                  ,31Aer the raot6



      ion of thi8 'amp
      ro1lont




                            proofeta Jour opinion with reference
                             nt oa&ng h~d6ril funda allotsd for
             ICamrgenojMaternity and XaifaxitCarea'fn.payingior
             96X6 ~~VOlIWit68 Of iataOt# Of.6llli5ted2FaWi.Whih
             thsf'ira without the bound8 of kXa8.    Bpeoliioallp,
             m6y th6 Stata Departeemt Or B6alth pay'foz aarn gf~811
             riY66 or ini6ntr while ~thap 8~8 in other states o?
             ~th4 Unioa.
                 '"Pl%aBe aOadd6r tb% folloUing 6tat6mmt OOnt6iR-
             ed in the Dtreetfve of.tbe U. S. Children'6 &.m66u
             $ioh say bb pertinent to thie queetlon:
     ~.
                                                                                         ‘.
                                                                                         _,   779
Eonorablr George X. Co&, g~g6 2




            "'ihe Childma              8 Bur6au           urges thxt tit%
            lauuigenoy'a6t%rSt~ and                       infant 06r6 be
       _    ~@kRiai8t)l’%sd       80    that          atat.   btirbere    Wi11.
            00% b% a barrier               to the         $%rOtl66%    of rem-
            106     6Itd   th#   prO~t#iOn             Of 06r6.       Xhath'tir
            oag. se ~aiitborit6dIn th6 Sttotoin which
            tti rppliimnt lives  or ,fotE0 State In
            UhiCi~Wl~ 18 t0 k &V6a     r6htiT%4   ilS-
                                                                                                    I
       .,   Illltefiil,’       8bl6%‘~t&           66fl16%8~  UP6 iinrnoad
            ihJI       s%d6ti,     htUd8         -6ttt6d    t0 th% Stat6
            oa a 0+8% ba8I8.    Par ewple,    *ban a
            phybleI6.a aotlol~ la yoiu Stat0 re-
            QU%6$8 au'~
                      x rintioa,ior    6QC8 tor  811
            %l&33ti16  #ttiOnt,     18 r%&mmended
                                            it          that
            %Unh:WithOXh6t&Xl        6PJGot%d    b8
                                                ilT68fi.OtiV6
            Of k&ether the.patI&nt -18 Alvin&      In your
            titta~*.Qt i8 t0 b6 $%l$V%r%d   it3 Jortr Stat6
          or.ln an adJo,*bg.State.              If hospital
          hiI+~$     tier 8uah,oiroilPultQn%%%         la to
          ba Sn:%m    adjoining Stat%, authoriaation
          $OEhq8pital 0-e I8 r600ma%nd66, 6t t@6
          86m6  rat.  thi8     bO~pi+Rl     il, paid by the
          adjoin$dg St8t6, proVld6d that th6 hO8pit.d
          ha8  be'@ approvrrdior the %06rgen,oy titer-
          nlty an4 lnfantyagre          profgwm bf the State
       .' hiiclth.+agqiey'oi     th6 Stats in wb.iahth%
          benpltal i8 J.ooatd. Th6 adjqining State
         health agenay should be advised of thee%
      . .aut&r&sgtiozm w that prorlqloa may be
         made by, th$n ior ~aOrSlB& or 00Oi6l           8@rv-
         iO%8e:’ +- 5Up3V18iIBnt       .tO xa    =OrMtiOS
          Cifotilar! NOO.13, July SC, 1943.
            *A180     OOa8Id6lrth6 following a8 g1Ven in 6nOthOr
    lectlon of vaq InfoayultIoaClraular No. 1s. fseued
    Maroh, 10411:

            "'&y  woman in the It6t0, $rnt@OtiY6
            oi 16($6X jm3id6nor, whose hwband 18 811
            %ldi8t%d daplti tb mu. 8. ----Will b0
            %ligibl% for tb.m%6ioal and hospital
            raaternIty,8srrIc8.-4 SIgllarly, any In-
            bat under.one year of age.whom father
            Wan   anliat66 mea --- will be 6ligiblo
            ior p6dIatriO and oth6r t66dIoa1,6Ul-@C61,
            and     hoepit6l care provided Ulld6r the plan.'

            ‘I    rO6p6OtfUlly         Z’6qUe8t          6Il   O~i.SliOll   UpOIl thl6 qwstton
    in ordsr that 1166~ properly.administer                                 iunde alloted Texas
    for this a%rvlce."
                              *                                                     780


                             .,
                              .


           ‘lOtAl   16tt%S   Ot   6 16t%Z   d6t%   6U~plSllKVAtin~    th6   iota-
going r6qas6t i6 a9 Lollowsa,

            "I:UB bt?+ttdtn@ YOU 6 liU~~~~lf#bZitt0 th6 r6qtl%6t
     trara$hla dspart@%at d6t.d D%oaPb6r 14, 1943, for
     68 Opini~ Ofirh%t&br of not the Rtst6 Dbpsrtwmt
     a$ R%%lth 8h%ald p8y for k6dIo61 6ti/lr         h%6p:t61
     8anfO*r,   rfm@Nd       to t&i WiVeq %nd ohtldma of en-
     lI8t%d,nUn *$%n tii8       aaT@ U68 &i+%n 6uWIde two
     bouad6ria8 Of the.cltet%.~The fUCd6 Zbr.the pay&t
     of this   omxe am shed% at6ilcrb~6    for thi8 purpose
     6ti.lld~i+t%r%d .thrOtigb: th% OhildS%n*8 @t&%60
     Of tit@ b%p6rtl66EtOf bbOT.
                             $0
           -1.8h61i- att8tRJst         @&dry       the   qUk@titiQ   .6t6ted
     ,in the l%tWr      oi   D8O%mb%r14.       Tb% Qhildr%n*8.Btu%%u,
     In tEeir.Qiiwt$;ite    quoted 3s o&r prrwloua l%tt%r,
     etotru’ tbfit h&% 8bfi    batm@ry sh%%ld be no brrrrier
     in t&% psymeaa~~ of there,8fWvIwti, whereas the pl6n
     th$b ~89 pert&fled by the Att6rDbJ 0%KI%r61~
                                                8t6tU8
     th6t any nom6n'%r ,infaat tuul%r Qqlt pap of ag% 1Iolng
     In th%~etalie 6nd rho $0,%l$&ibl6:ail1 b6 entitled to
     the wdioal aad@    bospitsl 8626, 6r@.th6 paymctatfor
     this 06r% till be 1~8d~:Troathe fed%rel tonde that.
     ar6 aV6il6bl6. St ehotid be mot66 th6t %n me utor-
     ney~(I%mr618% OpInI%n Btib6r O-tW3, OaCober 19, lQ4S,
     it %t6t66 that t.h68t6t% Rs6lth D6pllStllWtii36OtIng
     66 6ll6dnati%tH5tiW 6g6Bt SOS th6 ChildrQn16 %Utf$6ll
     oi th% De~6rtmutt of Isbar. Th6 gu%8tlcm,   ~thsr%for%,
     ir; *06n S'h%gti+ps.ZI%rlth Pbpsttmtit pay for hoapitaliz-
     atioa and a%di%al Obr% madered in the torQ%ring atst6m
     and StilL SOU&dy with th% .8t6t% l#t6tUt%S OQ,aa%&‘ning
     the sa3iIni%trai;ion
                        of tund8t'
          "1 hop6 thfs will glr% you euffIol~                    infortitlon
     to #lCtSifyour qU%8tiOn, *~* **
              In OonneoGIon with the qrrsetiasund%r aoa6Id6ratIon n%
h6V6 errrklilly    aoneId%nd th6 8tat%S%l&6 aoat6Snod   in fh% Dir%etit%
ot the U. b. Ohildr%h'6 Rur66u, whi6h a&% quoted ia yoL~r.letter,
o%r Opinion No. 0=5l3SS,and Yub8eation 10 of 5%6tion 2, CZensrftl
Ptiovl6lon8,3. 8. R%o;:'bWk,,  ths depa~torsntoi 6ppropri6tlon biil,
48th Leglalatur%, 1993, p%ge 10&l, uhfah X%646 e6 ioSlowa:
        Assistant
Ni;EP